       Case
        Case1:10-cv-04039-SDG
             1:10-cv-04039-WSD Document
                                Document46-1
                                         44 Filed
                                             Filed03/30/20
                                                   05/29/20 Page
                                                             Page11ofof55




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
UNITED STATES OF AMERICA,              )
                                       )
and the STATE OF GEORGIA,              )
                                       )
      Plaintiffs,                      )
                                       )       Civ. No. 1:10-cv- 04039-WSD
         v.                            )
                                       )
                                       )
DEKALB COUNTY, GEORGIA                 )
                                       )
      Defendant.                       )
                                       )

                       PLAINTIFFS’ STATUS REPORT

      Plaintiffs, the United States of America and the State of Georgia, submit this

Status Report to the Court to advise the Court of the status of Defendant DeKalb

County, Georgia’s (the “County”, and collectively with Plaintiffs, the “Parties”)

compliance with the deadline for completion of the Priority Areas Sewer Assessment

and Rehabilitation Program (“PASARP”) of the Consent Decree in this action and

of ongoing negotiations between the Parties with respect to, among other things, this

deadline. This case pertains to the County’s alleged violations of the Federal Water

Pollution Control Act, also known as the Clean Water Act (the “CWA”), 33 U.S.C.

§ 1251 et seq., the Georgia Water Quality Control Act, O.C.G.A. § 12-5-21 et seq.

                                           1
       Case
        Case1:10-cv-04039-SDG
             1:10-cv-04039-WSD Document
                                Document46-1
                                         44 Filed
                                             Filed03/30/20
                                                   05/29/20 Page
                                                             Page22ofof55




(“GWQCA”), and the corresponding regulations relating to the County’s

unpermitted discharge of wastewater from its Wastewater Collection and

Transmission System (“WCTS”) into waters of the United States and/or the State.1

      Under the Consent Decree, which the Court entered on December 20, 2011,

the County is required to take numerous steps, including the assessment and

rehabilitation of its WCTS, with the stated goals of eliminating Sanitary Sewer

Overflows (“SSOs”) and fully complying with the CWA, the GWQCA, and its

regulations. Under the Consent Decree, the County paid Plaintiffs a civil penalty of

$453,000, and, to date, stipulated penalties totaling $798,000 for discharges of

wastewater from the WCTS that reached waters of the United States or the State and

for failing to timely submit certain reports.

      The PASARP is one of the central programs of the Consent Decree and

requires the County to assess and rehabilitate priority areas comprising

approximately one-third of the County’s WCTS—selected primarily due to

infrastructure age and condition, history and risk of future of SSOs, and inflow and

infiltration of rainwater into the WCTS—by June 20, 2020. The County has


1
  A pending citizen suit against the County, South River Watershed Alliance, Inc.,
and Jacqueline Echols v. DeKalb County, Georgia, Civ. No. 1:19-cv-05299-SDG,
asserts on the Civil Cover Sheet, filed in the United States District Court for the
Northern District of Georgia on September 24, 2019, that the action is related to
this case.
                                           2
       Case
        Case1:10-cv-04039-SDG
             1:10-cv-04039-WSD Document
                                Document46-1
                                         44 Filed
                                             Filed03/30/20
                                                   05/29/20 Page
                                                             Page33ofof55




informed Plaintiffs and the public that it will be unable to comply with this deadline,

which will expose the County to, among other things, daily stipulated penalties under

the Consent Decree. The Parties have been engaging in negotiations with regard to

a possible extension of this deadline and additional modifications to the Consent

Decree that are in line with the stated goals of the Consent Decree. Under Paragraph

105 of the Consent Decree, if these negotiations result in a “material change” to the

Consent Decree, they will be subject to a public notice-and-comment period and,

after the termination of such period, will be effective only upon approval by the

Court. Plaintiffs are proceeding expeditiously to complete these negotiations and

propose they provide the Court with another Status Report no later than June 1, 2020.

      Respectfully submitted this 30th day of March, 2020.

ATTORNEYS FOR UNITED STATES OF AMERICA:

                                        /s/Valerie K. Mann
                                        VALERIE K. MANN
                                        Trial Attorney
                                        DC Bar 440744
                                        Environmental Enforcement Section
                                        Environment and Natural Resources Division
                                        United States Department of Justice
                                        P.O. Box 7611
                                        Washington, DC 20044-7611
                                        150 M St, NW
                                        Washington, D.C. 20530
                                        Telephone: (202) 616-8756
                                        Facsimile: (202) 514-0097
                                        E-mail: Valerie.mann@usdoj.gov
                                          3
      Case
       Case1:10-cv-04039-SDG
            1:10-cv-04039-WSD Document
                               Document46-1
                                        44 Filed
                                            Filed03/30/20
                                                  05/29/20 Page
                                                            Page44ofof55




Of Counsel:
NATHAN H. STOPPER
Associate Regional Counsel
U.S. EPA Region 6
1201 Elm St.
Dallas, TX 75270


                             Byung J. Pak
                             United States Attorney

                             Trishanda L. Treadwell
                             Trishanda L. Treadwell
                             Assistant United States Attorney
                             Georgia Bar No. 356896
                             Richard Russell Federal Building
                             75 Ted Turner Drive SW
                             Suite 600
                             Atlanta, GA 30303
                             Telephone: (404) 581-6000
                             Facsimile: (404) 581-6181
                             Email: Trish.treadwell@usdoj.gov

ATTORNEYS FOR STATE OF GEORGIA:

                             Christopher M. Carr
                             Attorney General
                             Isaac Byrd
                             Deputy Attorney General
                             Margaret Kemmerly Eckrote
                             Senior Assistant Attorney General
                             Suzanne Success Osborne
                             Georgia Bar No. 143137
                             Senior Assistant Attorney General
                             40 Capitol Square SW
                             Atlanta GA, 30334-1300
                             Telephone: 404-656-7618
                             Email: sosborne@law.ga.gov
                                      4
       Case
        Case1:10-cv-04039-SDG
             1:10-cv-04039-WSD Document
                                Document46-1
                                         44 Filed
                                             Filed03/30/20
                                                   05/29/20 Page
                                                             Page55ofof55




                                 Certificate of Service

      The United States Attorney’s Office served this document today by filing it
using the Court’s    CM / ECF   system, which automatically notifies the parties and
counsel of record.




March 30, 2020

                                               /s/ T RISHANDA L. T READWELL
                                               T RISHANDA L. T READWELL
                                               Assistant United States Attorney




                                           5
